BRADLEY, Judge.
This appeal is from a $2,500 judgment awarded to plaintiff.
The present case began when the plaintiff, Ms. Mary Hodges, and the defendant, Mr. Edgar Arnold Bice, were involved in an automobile accident at the intersection of Transcontinental Road and Highway 22 in Wadley, Alabama. The record indicates that plaintiff stopped at a stop sign and looked both ways before proceeding into the intersection. Plaintiff testified she saw a slowly moving van to her right, but the road to her left was clear. As the plaintiff pulled into the intersection, the defendant’s automobile slammed into the left quarter panel of her car.
The plaintiff filed this action against the defendant, asserting that the defendant was negligent, and that the defendant’s negligence was the proximate cause of her injuries. The defendant responded by saying that he was not negligent but that plaintiff was contributorily negligent. At trial one of the plaintiff’s witnesses, a state trooper who investigated the accident, testified that the length of the defendant’s skid marks suggested that the defendant was exceeding the fifty-five mile per hour speed limit at the time of the accident. Additionally, the plaintiff testified that she looked both ways, while stopped at the stop sign, before entering the intersection.
After hearing the evidence without the aid of a jury, the trial court entered an order finding the defendant was negligent, and finding that the plaintiff had not been contributorily negligent. The trial court then awarded plaintiff a $2,500 judgment.
From this judgment the defendant appeals. The defendant says that the trial court erred in not finding the plaintiff was contributorily negligent. The plaintiff, on the other hand, says sufficient evidence was introduced to show that she was not contributorily negligent.
The findings of a trial court sitting without a jury are accorded a strong presumption of correctness, and its findings will not be disturbed unless clearly erroneous and against the great weight of the evidence. Dean v. Sfakianos, 472 So.2d 1009 (Ala.1985). The evidence of the defendant's one hundred foot long skid marks *85prior to the point of impact of the two automobiles creates at least an inference that he was exceeding the legal speed limit at the time of the accident. Also, the plaintiff’s unrebutted testimony that she looked both ways before proceeding into the intersection creates at least an inference that she was not contributorily negligent.
The trial court, having heard the testimony and personally examined the demeanor of each witness, will be presumed to be correct if its findings are supported by the evidence or any reasonable inference therefrom. Daniel v. Scott, 455 So.2d 30 (Ala.Civ.App.1984). Based upon our review of the record, we believe sufficient evidence exists to support the trial court’s determination that plaintiff was not con-tributorily negligent. Therefore, the judgment of the trial court is due to be affirmed.
AFFIRMED.
WRIGHT, P.J., and HOLMES, J., concur.